UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2098



ROSETTE ZETCHEM,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-254-990)


Submitted:   April 26, 2006                 Decided:   June 7, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, PC, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, James A.
Hunolt, Senior Litigation Counsel, Jason S. Patil, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Rosette   Zetchem,      a    native    and   citizen   of   Cameroon,

petitions for review of a Board of Immigration Appeals’ (“Board”)

order adopting and affirming the immigration judge’s decision

denying her applications for asylum, withholding of removal and

withholding under the Convention Against Torture.                    We deny the

petition for review.

             The INA authorizes the Attorney General to confer asylum

on any refugee.      8 U.S.C. § 1158(a) (2000).              It defines a refugee

as a person unwilling or unable to return to her native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”                 8 U.S.C. § 1101(a)(42)(A)

(2000).      An applicant can establish refugee status based on past

persecution in her native country on account of a protected ground.

8 C.F.R. § 1208.13(b)(1) (2005).               “An applicant who demonstrates

that [s]he was the subject of past persecution is presumed to have

a well-founded fear of persecution.”                 Ngarurih v. Ashcroft, 371

F.3d 182, 187 (4th Cir. 2004) (alteration added).                    To establish

eligibility for withholding of removal, an alien must show a clear

probability that, if she was removed to her native country, her

“life or freedom would be threatened” on a protected ground.                       8

U.S.C. § 1231(b)(3)(A) (2000); see Camara v. Ashcroft, 378 F.3d

361,   370    (4th   Cir.   2004).        An     applicant   has   the   burden   of


                                         - 2 -
demonstrating her eligibility for asylum.              8 C.F.R. § 1208.13(a)

(2005); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999).

Credibility findings are reviewed for substantial evidence.                        A

trier of fact who rejects an applicant’s testimony on credibility

grounds    must    offer   specific,    cogent     reasons      for   doing       so.

Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).                      This court

accords broad, though not unlimited, deference to credibility

findings supported by substantial evidence.                 Camara, 378 F.3d at

367.

            A    determination    regarding    eligibility      for    asylum      or

withholding of removal is conclusive if supported by substantial

evidence    on    the    record   considered     as     a    whole.         INS    v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).             Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.             8 U.S.C. § 1252(b)(4)(B)

(2000).    This court will reverse the Board “only if the evidence

presented by the petitioner was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotation marks and citation omitted).

            We find substantial evidence supports the immigration

judge’s findings that Zetchem was not credible and she failed to

provide    reliable     corroborative   evidence      supporting      her    claim.

Accordingly, the evidence does not compel a different result with


                                    - 3 -
respect    to    her   applications   for     asylum   and   withholding   from

removal.    We further find the immigration judge did not err in

denying    the   application   for    withholding      under   the   Convention

Against Torture.        Zetchem failed to submit reliable independent

evidence showing it was more likely than not she will be tortured

if she returns to Cameroon.

            Accordingly, we deny the petition for review.              We also

deny Zetchem’s second motion for a stay of deportation.                     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                      - 4 -